Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed September 19, 2022 has been entered.  Claims 1, 3-5, 7-11, 13-15, and 17-22 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1, 3-5, 7-11, 13-15, and 17-22 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1, 3-5, 7-10, 21, and 22) and a machine (claims 11, 13-15 and 17-20); where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
A method of providing digital receipts, comprising: receiving… a digital receipt request for a digital receipt associated with a transaction with a resource provider, the digital receipt request including one or more transaction elements associated with the transaction; 
determining… a resource provider identifier based on the one or more transaction elements; 
obtaining… resource provider information associated with the resource provider using the resource provider identifier; 
determining… a digital receipt capability of the resource provider using the resource provider identifier, the digital receipt capability indicating that the resource provider is capable of providing digital receipts,
wherein the determining includes: identifying the resource provider [[on a database]] indicating that the resource provider has a receipt management server capable of responding to digital receipt [[API calls]] from the [[processing server]];
responsive to determining the digital receipt capability of the resource provider, determining… using a routing table including network addresses for a plurality of [[receipt management servers]], a network address of [[the receipt management server]] associated with the resource provider using the resource provider identifier; and
sending… a receipt data request… the receipt data request including the one or more transaction elements; and
generating… a digital receipt element based on the resource provider information and the receipt data, wherein the digital receipt element is an image or [[image data file including one or more embedded images]].
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, generating and managing transaction receipt data). 

Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a processing server, an authorizing entity server, an API, a plurality of receipt management servers, a database, an image data file, a distributed storage system including a plurality of storage locations external to the processing server, a webpage, and a short-term storage). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
	Additionally, claim 1 recites the limitation, “hosting, by the processing server, a webpage for the digital receipt element.” Simply stating that the processing server hosts a webpage for the digital receipt element does not provide any indication of an improvement to any technology or technological field. Rather, this limitation simply recites the utilization of a generic webpage for allowing the user to access the digital receipt element. 
	Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also recites the following limitations:
receiving, by the processing server, receipt data from the receipt management server, wherein the receipt data includes a plurality of data fields describing one or more goods or services associated with the transaction; and
providing, by the processing server to the authorizing entity server, access to the digital receipt element, wherein the providing access includes:
sending the digital receipt element to the authorizing entity server when the digital receipt element is stored on a distributed storage system including a plurality of storage locations external to the processing server; and 
sending a web address of the digital receipt element to the authorizing entity server when the digital receipt element is stored on a short-term storage of the processing server.
	These limitations merely state that the processing server sends and receives various data regarding the digital receipt data and the digital receipt element. These limitations amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.

Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a processing server, an authorizing entity server, an API, a plurality of receipt management servers, a database, an image data file, a distributed storage system including a plurality of storage locations external to the processing server, a webpage, and a short-term storage), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 38-45). 
	Additionally, the following limitations identified above as insignificant extra-solution activity (mere data gathering/transmitting) have been revaluated in Step 2B:
receiving, by the processing server, receipt data from the receipt management server, wherein the receipt data includes a plurality of data fields describing one or more goods or services associated with the transaction; and
sending, by the processing server, the digital receipt element to the authorizing entity server, sending including:
sending the digital receipt element to the authorizing entity server when the digital receipt element is stored on a distributed storage system including a plurality of storage locations external to the processing server; and 
sending a web address of the digital receipt element to the authorizing entity server when the digital receipt element is stored on a short-term storage of the processing server.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claim 11 is similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 11 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 11 and 1 is that claim 11 is drafted as a system rather than as a method. Similarly, as described above regarding claim 1, claim 11 recites generic computer components (e.g. a processing server, a computer-readable storage medium, one or more processors, an authorizing entity server, an API, a plurality of receipt management servers, a database, an image data file,  a distributed storage system including a plurality of storage locations external to the processing server, a webpage, and a short-term storage) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 11, claim 11 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
10.	Dependent claims 3-5, 7-10, 13-15, and 17-22 are also rejected under 35 U.S.C. 101 for the reasons described below: 
Claims 3 and 13 simply refine the abstract idea by adding steps to the recited abstract idea. Merely stating that the system deletes the image after a condition is met does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). Rather, this merely recites a step that falls under the category of organizing human activity (i.e. managing receipt data), as described above regarding claim 1. 
Claims 4 and 14 simply further define the “receipt data” recited in claim 1. Merely stating that the receipt data includes data fields describing the goods/services purchased does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the type of data included within the receipt data.
Claims 5 and 15 simply apply a generic website/software application in order to output information and receive input from the user and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). Merely reciting the use of a generic website or software application to output/receive information from a user amounts to no more than merely applying generic computer technology to implement the abstract idea. Additionally, the processes of transmitting/gathering information to/from a user amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
Claims 7 and 17 state that the processing server sends an information request to a data center, and receives resource provider information in response to the request. Such limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
Claims 8 and 18 simply further define the various computing systems recited in claims 1 and 11. Merely stating that a communication device of the user is in communication with the authorizing entity server does not provide any indication of an improvement to any technology or technological field. Rather, this amounts to no more than merely applying generic computer technology to send/receive data. Additionally, simply stating that the communication device of the user receives the transaction elements from the authorizing entity server amounts to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)). 
Claims 9 and 19 simply state that the authorizing entity server provides a digital statement including the transaction. This limitation simply refines the abstract idea because it recites a process step (i.e. providing a financial statement) that falls under the category of organizing human activity as described above regarding claim 1.
Claims 10 and 20 simply refine the abstract idea by adding steps to the recited abstract idea (e.g. authorizing and completing a transaction) and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
	Claim 21 recites the following limitations: “wherein the digital receipt request is a first digital receipt request, the digital receipt is a first digital receipt, the transaction is a first transaction, the transaction elements are first transaction elements, the resource provider is a first resource provider, and the resource provider identifier is a first resource provider identifier, the resource provider information is first resource provider information, the digital receipt element is a first digital receipt element.” These limitations merely provide further definition to the various claim elements recited in claim 1. Simply stating that these elements are “first” does not provide any indication of an improvement to any technology of technological field. Rather, this merely distinguishes the components/processes recited in claim 1 from the components/processes recited in claim 21.
	Additionally, claim 21 recites the following limitations:
receiving… a second [[API call]] including digital receipt request for a second digital receipt associated with a second transaction with a second resource provider, the second digital receipt request including one or more second transaction elements associated with the second transaction; 
determining… a second resource provider identifier based on the one or more second transaction elements; 
obtaining… second resource provider information associated with the second resource provider using the second resource provider identifier; 
determining… that the second resource provider is not capable of providing digital receipts,
wherein the determining includes: identifying the second resource provider [[on the database]] indicating that the second resource provider has a second receipt management server not capable of responding to the digital receipt API calls from the processing server; and
responsive to determining that the second resource provider is not capable of providing digital receipts, generating a second digital receipt element comprising a name of the second resource provider, a time of the second transaction, an amount of the second transaction, and a map including showing a location of the second resource provider. 
	These limitations recite limitations that are substantially similar to those recited in claim 1. Similarly, as described above regarding claim 1, these limitations recite an abstract idea that falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, generating and managing transaction receipt data). These limitations recite generic computer components (e.g. a processing server, an authorizing entity server, and an API). The recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)).
	Claim 21 also recites the following limitation: “providing access, by the processing server to the authorizing entity server, to the second digital receipt element.” This limitation amounts to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
	Claim 22 merely provides further definition to the “resource provider” recited in claim 1. Simply stating that the resource provider is a merchant does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the type of entity the term “resource provider” refers to.  
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Response to Arguments
11.	Applicant’s arguments filed September 19, 2022 have been fully considered. 

Arguments Regarding 35 U.S.C. 101
12.	Applicant’s arguments (Amendment, Pages 9-19) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
	Additionally, on pages 11 and 12 of their remarks, the applicant argues, “Here too, the Examiner improperly abstracts Applicant's detailed claims to "generating and managing transaction receipt data." By doing so, the Examiner describes the claims at an improperly high level of abstraction, untethered from the language of the claims. Like in Enfish, the Examiner's alleged abstract idea comparison describ[es] the claims at such a high level of abstraction... untethered from the language of the claims all but ensures that the exceptions to § 101 swallow the rule.” The examiner respectfully disagrees. Specifically, the examiner notes that the abstract idea of commercial interactions (e.g., generating and managing receipt data) is not untethered from the language of the claims. As described above, the claims simply recite a method for gathering receipt data and providing the receipt data to a customer or authorizing entity. Although the claims recite substantial detail regarding how the receipt data is retrieved, the claims do not recite any limitation which amounts to an improvement to any technology or technological field. Rather, the claims simply implement generic computing devices to gather and output the receipt data. 
	Additionally, on pages 14-16 and 18 of their remarks, the applicant provides several examples of benefits provided by the claimed system/method (e.g., increasing the amount of information available to the user within a bank statement, decreasing the amount of time required to verify transactions, and reducing the required storage capacity for managing receipt data). However, the examiner notes that the claims do not provide an indication of an improvement to any technology or technological field that enables these benefits to be provided to the user. For example, simply stating the receipt data are stored on a distributed network of receipt data storage systems, and that the processing server pulls data from the receipt data storage systems to provide on-demand access to receipts associated with a user, does not amount to an improvement in data storage/retrieval technology. Rather, this amounts to no more than simply applying a generic server to gather receipt data from multiple sources. Therefore, such limitations amount to no more than mere instructions to implement the exception using generic computer components.
	Additionally, on page 14 of their remarks, the applicant argues, “The use of API calls, the identification of the digital receipt capability of a resource provider, the specific ways of providing, to the authorizing entity server, access to the digital receipt element do not fall under generating and managing transaction receipt data.” The examiner respectfully disagrees. Simply applying generic computer components to perform the abstract idea does not amount to an improvement to any technology or technological field. For example, simply stating that the digital receipt request is received via an API call does not amount to an improvement to API or data processing technology. Rather, this amounts to no more than simply applying a generic API to perform the abstract idea of requesting a receipt. Similarly, simply stating that the process of identifying the digital receipt capability of a resource provider comprises accessing a database to determine whether the resource provider is capable of responding to an API call does not amount to an improvement to any technology. Rather, this amounts to no more than simply identifying data stored on a generic database.
	Additionally, on page 17 of their remarks, the applicant argues, “As stated in the 2019 Guidance, a claim that integrates a judicial exception into a practical application will "apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception" and that "when the exception is so integrated, then the claim is not directed to a judicial exception.”	The examiner notes that preemption is not a standalone test for patent eligibility.  Furthermore, preemption concerns have already been addressed by the Examiner through the application of the two-step framework. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim (See Ariosa Diagnostics, In.c v. Seqenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015); see also OIP Tech., Inc. v. Amazon.com, Inc. 788 F.3d 1359, 1362-63 (Fed Cir. 2015); Return Mail, Inc. v. USPS, 123 USPQ2d 1813, 1827 (Fed. Cir. 2017)). While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility (Ariosa, 788 F.3d 1379).
Additionally, on pages 18 and 19 of their remarks, the applicant argues, “Applicant further submits that the claims provide for "significantly more," at least because claim 1 "add[s] a specific limitation other than what is well-understood, routine and conventional in the field" or recites "other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment." See MPEP §2106.05(I)(A)." The examiner respectfully disagrees. Specifically, the examiner notes that a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (See MPEP 2106.05(d)). In other words, the examiner does not need to provide Berkheimer evidence that limitations which recite the abstract idea are well understood, routine and conventional. Rather, the examiner only needs to provide this evidence when identifying claim limitations as additional elements. The examiner notes that Berkheimer evidence has been provided for such limitations as described above in the updated 101 rejection. As stated above, the claim limitations, when considered individually or as a whole, do not recite significantly more than the abstract idea. Rather, the claims merely recite the use of generic computer components to gather and provide information regarding a digital receipt to a consumer and/or authorizing entity. As stated above, the novelty of a claimed invention is not a consideration under 35 U.S.C. 101. In other words, a detailed or specific abstract idea is still an abstract idea (See MPEP 2106.05(I)).
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Citation of Pertinent Prior Art
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miller (U.S. Patent No. 8392288): Describes a system/method for identifying and collecting electronic receipt or transaction data.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696